Citation Nr: 1711988	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  11-14 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability currently rated as 10 percent disabling.  

2.  Entitlement to a total evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to September 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.    

In August 2014, the Veteran's claims were remanded for additional development.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

In pertinent part, the Board's August 2014 remand directed that the AOJ provide the Veteran a VA examination which adequately assessed the symptoms associated with his service-connected lumbar spine disability, to include full range of motion findings pertinent to the joints involved.  Although the Veteran was provided a VA spine examination in May 2016, the Board finds this examination to be inadequate.  Specifically, subsequent to the Board's August 2014 remand, the Court of Appeals for Veterans' Claims (Court) held, in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that the VA examination is adequate.

In sum, the VA examination report of record includes only active range of motion findings and does not include range of motion findings for passive range of motion.   It also does not specify whether these test results are weight-bearing or nonweight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, the prior remand directives have not been substantially completed, and a new examination is necessary to decide the appeal.   See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999). 

The Board observes that the development and readjudication of the Veteran's appeal for increased rating may affect his combined evaluation during the appeal period under consideration for the TDIU appeal.  As such, the increased rating issue is inextricably intertwined, and adjudication of the Veteran's TDIU appeal must be deferred at this time.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation). 

As these issues are being remanded for other matters, the Board concludes that updated VA treatment records from the Salisbury VA Medical Center (VAMC) dated since January 2016, should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records dated since January 2016.  Any negative responses should be associated with the claims file.  

2.  Thereafter, schedule the Veteran for the appropriate VA examination to determine the current nature and severity of the Veteran's service-connected lumbar spine disability, in connection with the claim for a TDIU, the functional impairment resulting from this disability. 

The examiner should perform all necessary procedures, to include an interview with and physical examination of the Veteran.  Any medically indicated tests should be accomplished, and reported. 

Range of motion testing should be accomplished and reported for the thoracolumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.   If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner must review the complete file and indicate in the examination report that this was accomplished.  All opinions must be supported by a complete rationale. 

If the examiner cannot provide any requested opinion without resorting to mere speculation, such should be stated along with a complete explanation for that conclusion.

Inform the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

4.  Then, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





